United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 98-1425
                                    ___________

United States of America,                *
                                         *
             Appellee,                   *
                                         * Appeal from the United States
      v.                                 * District Court for the
                                         * Western District of Missouri.
Charles Roger Harris,                    *
                                         * [UNPUBLISHED]
             Appellant.                  *
                                    ___________

                            Submitted:   May 7, 1999
                                Filed:   May 25, 1999
                                    ___________

Before HANSEN, FAGG, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
                           ___________

PER CURIAM.

       Pursuant to a plea agreement, Charles Roger Harris pleaded guilty to a
December 23, 1996 armed bank robbery; to a February 10, 1997 armed bank robbery;
and to using a firearm in relation to the December 23 robbery. At sentencing, Harris
objected to the probation officer’s recommendation of a five-level increase in Harris’s
offense level under U.S. Sentencing Guidelines Manual § 2B3.1(b)(2)(C) (1996) for
the display of a firearm by Harris’s accomplice, John Pankins, during the February 10
robbery. The district court1 overruled the objection, finding that the enhancement was
proper under the relevant-conduct Guideline, and sentenced Harris to concurrent terms
of 78 months imprisonment on the two robberies and a consecutive 60-month term of
imprisonment on the firearm count, to be followed by concurrent terms of five years
supervised release on the robberies and three years supervised release on the firearm
count. The district court also ordered Harris to pay $33,460.04 in restitution. Harris
appeals, arguing, as he did below, that he should not receive an enhancement based on
Pankins’ actions. We affirm.

      Under the Guidelines, Harris was accountable

      in the case of a jointly undertaken criminal activity ( . . . whether or not
      charged as a conspiracy), [for] all reasonably foreseeable acts and
      omissions of others in furtherance of the jointly undertaken criminal
      activity, that occurred during the commission of the offense of conviction,
      in preparation for that offense, or in the course of attempting to avoid
      detection or responsibility for that offense.

U.S. Sentencing Guidelines Manual § 1B1.3(a)(1)(B) (1996). Harris admitted that he
had provided the guns for the robberies, and had himself used a gun during the
December 23 robbery; moreover, Pankins had used a gun during a January 6, 1997
bank robbery, in which Harris had acted as the “switch car” driver. In light of these
facts, we reject Harris’s contention that it was unforeseeable to him that Pankins would
use a gun during the February 10 robbery. Thus, we conclude the court did not clearly
err in its determination that Pankins’s display of the weapon was conduct that was both
in furtherance of the robbery and reasonably foreseeable in connection with it, and that
Pankins’s conduct was therefore attributable to Harris as relevant conduct. See U.S.
Sentencing Guidelines Manual § 1B1.3, comment. (n.2) (1996); United States v.


      1
      The Honorable Nanette K. Laughrey, United States District Judge for the
Western District of Missouri.
                                          -2-
Balano, 8 F.3d 629, 630 (8th Cir. 1993) (reviewing for clear error court’s findings
made on questions of relevant conduct).

      Accordingly, we affirm the judgment of the district court.

      A true copy.

            Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                        -3-